Citation Nr: 1013642	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  04-36 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen the appellant's claim for entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for status post 
trans-scleral diode laser cycloblation secondary to 
glaucomatocyclic of the left eye.

2.  Entitlement to service connection for a lower back 
disability.

3.  Entitlement to service connection for the residuals of a 
right ankle sprain.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for type II diabetes 
mellitus, to include being due to or the result of exposure 
to chemical dioxins.

6.  Entitlement to service connection for a bilateral leg 
condition.

7.  Entitlement to a compensable evaluation for hemorrhoids.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active military service from June 1973 to 
August 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in January 
2004, May 2005, and September 2006 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The January 2004 rating decision denied service 
connection for athlete's foot, diabetes, and bilateral leg 
condition.  The January 2004 rating decision also denied the 
appellant's request for a compensable rating for his service-
connected hemorrhoids, and denied his request to reopen the 
claim for service connection for low back strain on the 
grounds of no new and material evidence.  The May 2005 rating 
decision denied service connection for hypertension, and 
denied the appellant's request to reopen his claim for 
residuals of ankle sprain on the grounds of no new and 
material evidence.  The final action, that of September 2006, 
denied the appellant request to reopen his claim involving 38 
U.S.C.A. §1151 compensation for an eye condition.

In May 2007, the appellant provided testimony before the 
undersigned Veterans Law Judge in Columbia, South Carolina.  
A transcript of that hearing was produced and has been 
included in the claims folder for review.  

After the hearing, the Board issued a Decision/Remand in 
December 2007.  In that action, the Board granted service 
connection for athlete's feet and reopened the claims 
involving the lower back and right ankle.  Those two issues, 
along with the remaining issues on appeal, were subsequently 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC, for additional development and action.  
The claim has since been returned to the Board for review.  

The issues of entitlement to service connection for a lower 
back disability and a right ankle disorder are once again 
REMANDED to the RO via the AMC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained by the VA.

2.  The appellant's service medical treatment records are 
negative for diagnoses involving hypertension, diabetes 
mellitus, and a bilateral leg disorder.

3.  Post-service medical evidence fails to link the 
appellant's current hypertension and diabetes mellitus with 
his military service or any incident therein.

4.  Post-service medical evidence is negative for a diagnosis 
of a bilateral leg disability, disorder, or condition.

5.  Although the appellant has been service-connected for 
hemorrhoids, on examination, internal or external hemorrhoids 
have not been discovered.  Moreover, symptoms and 
manifestations indicative of a more severe disability have 
not been found.  

6.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for a left eye disability was denied by the agency of 
original jurisdiction (AOJ) in a final rating decision issued 
in September 2004; the Veteran did not timely perfect his 
appeal.  

7.  The evidence received subsequent to the September 2004 RO 
rating action includes VA medical treatment records, written 
statements made by the appellant, Social Security 
Administration (SSA) records, and hearing testimony.  This 
evidence does not raise a reasonable possibility of 
substantiating the appellant's claim for benefits pursuant to 
38 U.S.C.A. § 1151.


CONCLUSIONS OF LAW

1.  Service connection for hypertension, type II diabetes 
mellitus (to include being due to chemical dioxin exposure), 
and a bilateral leg condition is not warranted.  38 U.S.C.A. 
§§ 1101, 1110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

2.  The criteria for an increased rating for hemorrhoids have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 7336 (2009).

3. The September 2004 RO decision denying entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for a left eye 
disability is final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2009).

4.  New and material evidence has not been submitted, and the 
claim of entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for a left eye disability has not been reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) appellant status; 2) existence of a 
disability; (3) a connection between the appellant's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

VA satisfied its duty to notify by means of letters sent to 
the appellant in:  July 2003, concerning his claims for 
service connection for type II diabetes mellitus and his 
legs; October 2003, concerning his claim for a compensable 
rating for his hemorrhoids; and March 2005, concerning his 
claim for service connection for hypertension.  These letters 
informed the appellant what type of evidence was required to 
substantiate the claims for service connection and for an 
increased evaluation, and of his, and VA's, respective duties 
for obtaining evidence.  

While the appellant was provided with notice of what type of 
information and evidence was needed to substantiate his 
claims for service connection and for an increased rating, he 
was not provided with notice of the type of evidence 
necessary to establish ratings and effective dates for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the appellant on these elements, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  As for the service connection claims, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claims, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  To explain it a different way, 
notice as to the assignment of an effective date and a 
disability rating is not required because the claims for 
service connection are being denied at this time and no 
effective date is being set.  Hence, the appellant is not 
prejudiced by the lack of these elements of notice.  

It is further noted that the appellant was not provided with 
specific Dingess-type notice in conjunction with his 
increased rating claim.  That is, he was not provided notice 
as to the assignment of an effective date.  However, such 
notice is not required because the claim for an increased 
evaluation is being denied and no effective date is being 
assigned.  The Veteran was informed of the applicable rating 
criteria in the July 2004 statement of the case and the claim 
was thereafter readjudicated by way of a supplemental 
statement of the case.  

VA also satisfied its duty to notify regarding the § 1151 
claim by means of a notification letter sent to him in July 
2006 by the agency of original jurisdiction (AOJ).  The VCAA 
notification letter complied with the content requirements as 
established in Kent v. Nicholson, 20 Vet. App. 1 (2006), as 
it advised him why the claim was previously denied and 
explained what would constitute "new" and "material" 
evidence.  The letter was issued prior to the initial AOJ 
decision.  This letter informed the appellant of the types of 
evidence required to substantiate the claim, and of his, and 
VA's, respective duties for obtaining evidence.  

In sum, VA has informed the appellant of which evidence he 
was to provide to VA and which evidence VA would attempt to 
obtain on his behalf.  VA sent the appellant notice of the 
VCAA, which spelled out the requirements of the VCAA and what 
the VA would do to assist the appellant.  VA informed the 
appellant that it would request records and other evidence, 
but that it was the appellant's responsibility to ensure that 
the VA received the records.  The appellant was told that he 
should inform the VA of any additional records or evidence 
necessary for his claim.

VA also fulfilled its duty to assist.  VA obtained the 
appellant's available medical treatment records and those 
other records that the VA was made aware thereof.  Of note, 
the appellant's Social Security Administration (SSA) records 
have also been obtained and they have been included in the 
claims folder for review.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant did avail himself of this option and 
provided testimony before the Board in May 2007.  During that 
hearing, the appellant described his eye condition and he 
further testified on why he believed the condition was caused 
by or the result of treatment (or the lack thereof) he 
received at his local VA Medical Center (VAMC).  The 
appellant also described each of his other claims and then 
opined why he believed that they were caused by or the result 
of his military service.  Additionally, he also told of the 
symptoms and manifestations produced by his hemorrhoid 
condition.  During the course of this appeal, the appellant 
has proffered documents and statements in support of his 
claim.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2009).  With respect to the disability involving 
the hemorrhoids, the most recent examination was performed in 
April 2009, and the results from that examination have been 
included in the claims folder for review.  The disability was 
evaluated in conjunction with the appellant's prior history 
and described the condition in sufficient detail so that the 
Board's evaluation of the disability will be fully informed.  
See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  A VA 
examination was also provided with respect to the claim for 
service connection for hypertension, which will be discussed 
further below.  With respect to the other service connection 
claims, VA examinations have not been provided for reasons 
that will be discussed below.  Given the foregoing, the Board 
finds that the VA has substantially complied with the duty to 
obtain the requisite medical information necessary to make a 
decision on the appellant's claim.

Upon reviewing the development that has occurred since 
December 2007, the Board finds there has been substantial 
compliance with its remand instructions.  The Board notes 
that the Court has recently noted that "only substantial 
compliance with the terms of the Board's engagement letter 
would be required, not strict compliance."  D'Aries v. 
Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (holding that there was no 
Stegall violation when the examiner made the ultimate 
determination required by the Board's remand, because such 
determination "more than substantially complied with the 
Board's remand order").  The record indicates that the AMC 
scheduled the appellant for a medical examination of his 
hemorrhoids and the appellant attended that examination.  The 
examiner reviewed the appellant's claims folder, examined the 
appellant, and then wrote a response to the inquiry posed by 
the Board. The results were then returned to the AMC.  It is 
further noted that the AMC attempted to obtain additional 
medical records and the appellant's Social Security 
Administration (SSA) records, and any obtained 
reports/records have been included in the claims folder for 
review.  Subsequently, the AMC issued a Supplemental 
Statement of the Case (SSOC) after reviewing the results of 
the information obtained.  Based on the foregoing, the Board 
finds that the AMC substantially complied with the mandates 
of its December 2007 remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (finding that a remand by the Board 
confers on the appellant the right to compliance with the 
remand orders).  

I.  Service Connection

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 
38 C.F.R. § 3.303(b) (2009), service connection may be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the appellant presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the appellant's present condition.  Savage 
v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2009).  The Court has 
held that when aggravation of a appellant's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

Moreover, service connection connotes many factors, but 
basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Additionally, an appellant who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era, and has a disease listed at 38 C.F.R. 
§ 3.309(e) (2009), shall be presumed to have been exposed 
during such service to a herbicide agent, unless there is 
affirmative evidence otherwise.  38 C.F.R. § 3.307(a) (2009).  
If an appellant was exposed to a herbicide agent during 
active military service, the diseases noted at 38 C.F.R. § 
3.309(e) (2009) will be service connected if the requirements 
of 38 C.F.R. § 3.307(a) (2009) are met, even there is no 
record of such disease during service, provided that the 
disease is manifest to a degree of 10 percent or more at any 
time after service.  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Stefl v. Nicholson, 
21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 
44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See Brock 
v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method for showing causation, and 
thereby establishing service connection.

A.  Diabetes Mellitus

The appellant has been diagnosed as suffering from type II 
diabetes mellitus.  He has asserted that this condition must 
be the result of his military service.  Although he did not 
serve in the Republic of Vietnam, he has claimed that he was 
exposed to chemical dioxins by way of soldiers coming from 
Vietnam, or as a result of him having handled herbicides, and 
as a result of this exposure, he developed diabetes.  

As indicated above, the appellant's SSA and VA medical 
treatment records have been obtained and included in the 
claims folder for review.  Also of record are the appellant's 
service treatment records.  

A review of the service treatment records indicates that 
while the appellant was on active duty, he did not complain 
or nor was he treated for any symptom or manifestation of 
diabetes mellitus.  It is further noted that the service 
records confirm the appellant's Board hearing admission - 
that is, the record indicates that the appellant did not 
serve in the Republic of Vietnam.  Instead, the claims folder 
shows that the appellant was stationed in West Germany during 
the Vietnam Era.  Moreover, there is no evidence from the 
service department or from an independent source, other than 
the uncorroborated statements of the appellant, suggesting 
that he may have come in contact with or been exposed to 
chemical dioxins while stationed in West Germany.  In that 
regard, the Board does not find credible the Veteran's 
assertion in the substantive appeal that he handled 
herbicides as his military occupational specialty was 
personnel records clerk.  

Nevertheless, service connection may still be granted on a 
direct basis.  Yet, a review of the medical evidence of 
record does not lend credence to this hypothesis.  The claims 
folder is negative for any medical evidence that suggests, 
insinuates, or states the etiology of the diabetes mellitus.  
None of the appellant's medical care givers have hypothesized 
that the appellant's diabetes mellitus was caused by or the 
result of his military service, to include being exposed to 
soldiers who had come from Vietnam.  

Thus, the appellant's assertions are the only positive 
evidence in support of his claim.  The Board does acknowledge 
the statements made by the appellant.  The Federal Circuit 
has held that lay evidence is one type of evidence that must 
be considered and competent lay evidence can be sufficient in 
and of itself.  The Board, however, retains the discretion to 
make credibility determinations and otherwise weigh the 
evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the appellant's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.

Besides his assertions, he has not proffered any supplemental 
medical reports, treatises, or opinions that would 
corroborate his assertions.  He has not provided an analysis 
as to why he believes his diabetes was caused by his military 
service or any incident therein.  In other words, the 
appellant has not discussed the salient facts nor has he 
provided a complete rationale for all of his assertions.

However, VA must provide a medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, (2) evidence 
establishing that an event, injury, or disease occurred in 
service, or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 
3.159 (4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability or 
symptoms "may be" associated with the established event, is a 
low threshold.  McLendon, 20 Vet. App. at 83.  

Here, the appellant asserts that he was exposed to soldiers 
coming from Vietnam and that he was diagnosed with diabetes 
within one year after service.  He states that no medical 
records from that time period are available.  However, in 
1982, the appellant underwent a VA examination and made no 
mention of diabetes.  His glucose level was 104 at that time.  
In light of the evidence, the Board finds that a VA 
examination is not warranted.  The service treatment records 
do not reflect any complaints, findings or diagnoses of type 
II diabetes mellitus, there is no medical evidence within one 
year of discharge showing he was diagnosed as having 
diabetes, and the evidence does not show that diabetes may 
have been caused by soldiers coming from Vietnam.  The Board 
does not find the appellant competent to diagnose diabetes 
within one year of discharge and discounts his testimony that 
he was diagnosed within one year of discharge in light of the 
1982 VA examination report.  Accordingly, the low threshold 
for scheduling an examination has not been met.   

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The overwhelming probative 
evidence of record does establish that the appellant has type 
II diabetes mellitus.  However, the probative evidence of 
record does not relate this disability to military service or 
any incident therein.  Therefore, after reviewing the 
appellant's claims folder, the Board finds that service 
connection for type II diabetes mellitus, to include as being 
due to exposure to chemical dioxins, is not warranted.



B.  Hypertension

The appellant also claims that his diagnosed hypertension was 
caused by or the result of his military service.  In 
conjunction with his claim for benefits, the appellant 
underwent a VA cardiology examination in June 2006.  The 
examiner reviewed the appellant's complete claims folder.  
Upon completion of the exam, the appellant's diagnosis of 
hypertension was confirmed.  The examiner further noted that 
while the appellant may have had an elevated blood pressure 
reading in May 1976 (while he was in service), a diagnosis of 
hypertension was not, at that time, given.  The examiner also 
surmised that the blood pressure reading in service did not 
constitute a truly hypertensive state and, in his opinion, 
did not indicate a hypertensive condition.  The doctor 
concluded by stating that the appellant's current 
hypertension more likely than not was not related to his 
military service.  

The Board finds that the examiner's opinion is adequate and 
that it is entitled to great probative weight.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (affirming that a medical 
opinion is adequate if it provides sufficient detail so that 
the Board can perform a fully informed evaluation of the 
claim).  The examination was based on a review of the claims 
folder, an examination, and a rationale was provided for the 
opinion.  

A review of the appellant's post-service medical treatment 
records do confirm that the appellant had been previously 
diagnosed with hypertension.  However, that diagnosis was 
made many, many years after the appellant was discharged from 
the service.  Moreover, none of the various medical care 
providers have linked the appellant's hypertension with the 
appellant's military service or any incident therein.  It is 
also noted that the SSA records do not attribute the 
appellant's hypertension to service.  

Thus, the appellant's assertions are the only positive 
evidence in support of his claim.  The Board does acknowledge 
the statements made by the appellant.  They have undoubtedly 
made in good faith and with conviction.  The Federal Circuit 
has held that lay evidence is one type of evidence that must 
be considered and competent lay evidence can be sufficient in 
and of itself.  The Board, however, retains the discretion to 
make credibility determinations and otherwise weigh the 
evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.

The Board does not doubt the credibility of the appellant in 
reporting his beliefs that his hypertension was caused by or 
the result of his military service or some incident therein.  
However, the medical opinion is entitled to greater weight as 
it is based on a review of the claims folder, an examination 
and as a rationale was provided.  

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The overwhelming probative 
evidence of record does establish that the appellant 
currently suffers from hypertension.  However, the 
preponderance of the evidence is against finding that this 
disability is related to military service or any incident 
therein or, more importantly, that it initially began while 
he was on active duty.  Therefore, after reviewing the 
appellant's claims folder, the Board finds that service 
connection for hypertension is not warranted.

C.  Bilateral Leg Condition

The remaining service connection issue involves a disability 
described as a bilateral leg condition.  The appellant has 
asserted that he now suffers from a disability of both legs 
and that it began in or was caused by his military service.  
However, he has not been specific as to the type of 
disability or disorder of the legs he now suffers therefrom.  
He has merely stated that he was "treated" for a bilateral 
leg disorder, possibly his knees, in service and asks that 
service connection be granted for this purported disorder.

A review of the appellant's service medical treatment records 
does not show that the appellant was diagnosed with a chronic 
bilateral leg disorder to include a disability of the right 
and left knees.  The appellant's post-service medical 
treatment records do show complaints involving the right 
knee.  However, they do not insinuate that the appellant has 
a generalized disability of the legs.  Moreover, the same 
medical records, including those from the SSA, do not imply 
that the right knee disorder was caused by or the result of 
his military service.  

Again, the appellant's statements are the only positive 
evidence in support of his claim.  The Board does acknowledge 
the statements made by the appellant.  They have undoubtedly 
made in good faith and with conviction.  The Federal Circuit 
has held that lay evidence is one type of evidence that must 
be considered and competent lay evidence can be sufficient in 
and of itself.  The Board, however, retains the discretion to 
make credibility determinations and otherwise weigh the 
evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.

The Board does not doubt the credibility of the appellant in 
reporting his beliefs that he currently has a disability 
affecting both of his legs and that this purported condition 
was caused by or the result of his military service or some 
incident therein.  He has not provided an analysis as to why 
he believes he now has an actual disability of the legs or 
that the purported disorder began in service or is related to 
service.  In other words, the appellant has not provided a 
complete rationale for all of his assertions.  Therefore, the 
Board finds that the appellant's statements are no more than 
simple observations and are not sufficient to grant service 
connection.  

The Board has considered whether the low threshold for 
scheduling an examination has been met but finds that it has 
not.  There is no indication in the voluminous medical 
records that the appellant has a disability of the left 
leg/knee or that a bilateral leg disability first complained 
of many years after service may be related to service.  

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this case, the claims 
folder reveals that there were no complaints of a bilateral 
leg/knee disorder until many years after service.  
Accordingly, service connection is not warranted.

II.  Increased Evaluation

Also on appeal is the appellant's claim for entitlement to a 
compensable evaluation for hemorrhoids.  Disability 
evaluations are determined by the application of a schedule 
of ratings that is based on the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 
(2009).  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. § 4.1 (2009) requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 (2009) requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the appellant working or seeking 
work.  38 C.F.R. § 4.7 (2009) provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2009).  The Court has held that staged ratings 
are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  See Hart v. Mansfield, 21 Vet. 
App. 506 (2007).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2009).

The appellant's hemorrhoid disability has been assigned a 
noncompensable evaluation in accordance with the rating 
criteria found at 38 C.F.R. Part 4, Diagnostic Code 7336 
(2009).  These criteria provides a noncompensable rating for 
mild or moderate external or internal hemorrhoids.  A 10 
percent rating requires large or thrombotic external or 
internal hemorrhoids that are irreducible, with excessive 
redundant tissue and evidencing frequent recurrences.  
Finally, a 20 percent disability evaluation requires external 
or internal hemorrhoids with persistent bleeding and 
secondary anemia, or with fissures.

The appellant underwent a VA hemorrhoid examination in 
December 2003 without the benefit of a review of the 
appellant's medical records.  Prior to the examination, the 
appellant complained of rectal bleeding, burning, and 
itching.  He further stated that his hemorrhoids "popped 
out" four times per month and that he treated the 
hemorrhoids with an over-the-counter medication along with 
sitz baths.  An exam was accomplished; no hemorrhoids were 
found.  

VA outpatient treatment records dated in 2007 show that the 
appellant had anemia.  In August 2007, the appellant reported 
that his hemorrhoidal bleeding had worsened recently to two 
times per week.  He reported that the blood presented as 
streaks after wiping (usually small streaks).  

Another VA examination was performed in April 2009.  The 
appellant complained of bleeding two to three times a month 
along with anal swelling.  He also stated that he had 
itching, burning, and pain.  He reported that he did not have 
excessive bleeding with the hemorrhoids.  He reported that he 
had occasional bleeding.  When examined, no external 
hemorrhoids were visible or protruding.  He did have internal 
hemorrhoids.  There was no large or thrombotic, irreducible 
hemorrhoids and no excessive redundant tissue.  The examiner 
indicated that there was no evidence of chronic anemia.  

The appellant's claims folder contains his VA medical 
treatment records along with records from the SSA.  A review 
of these records from 2003 to the present indicate that the 
appellant has complained of and received treatment for 
hemorrhoids.  He has complained of bleeding and has received 
over-the-counter medication for some relief.  The medical 
records do not, however, show evidence of persistent 
bleeding, fissures, or anal or rectal stricture.  While the 
appellant reports that he does have bleeding, he reports that 
it is occasional as opposed to persistent.  Moreover, neither 
VA examiner noted bleeding at the time of the examinations 
and during his outpatient visit, the appellant reported that 
he was having bleeding two times per week.  Accordingly, 
persistent bleeding is not shown by the evidence.  Anorectal 
fistula, sphincter impairment, or rectal prolapse also have 
not been found.  The medical records also do not indicate 
that the hemorrhoids are thrombosed and irreducible, with 
excessive redundant tissue.  

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2009); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that "when the positive and negative evidence relating to a 
veteran's claim are in 'approximate balance,' thereby 
creating a 'reasonable doubt' as to the merits of his or her 
claim, the veteran must prevail."  Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

Here the appellant has provided credible statements with 
respect to his hemorrhoids and the symptoms they have produce 
over the course of this appeal.  Nevertheless, persistent 
bleeding; fissures; or thrombotic, irreducible hemorrhoids 
with excessive redundant tissue have not been discovered or 
noted.  As such and based on the record as a whole, the Board 
finds that the appellant's statements as to the severity of 
his hemorrhoids are outweighed by the largely negative 
medical evidence.  The Board does not doubt that the 
appellant experiences discomfort with respect to his service-
connected disability.  However, such symptoms do not allow 
for an increased disability rating under the applicable 
diagnostic code.  

In short, the evidence does not show hemorrhoids which are 
large or thrombotic, irreducible, with excessive redundant 
tissue, evidencing frequent recurrences.  A 10 percent 
disability rating will not be assigned.  Additionally, to 
warrant a 20 percent disability rating under Diagnostic Code 
7336, the evidence must demonstrate hemorrhoids with 
persistent bleeding and with secondary anemia, or with 
fissures.  38 C.F.R. Part 4 (2009).  The first two criteria 
are conjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 
(1991) [use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met].  The third criteria is disjunctive.  
See Johnson v. Brown, 7 Vet. App. 95 (1994) [only one 
disjunctive "or" requirement must be met in order for an 
increased rating to be assigned].

There is no evidence of anal fissures to warrant a 20 percent 
disability rating under the rating criteria.  Neither the 
2003 exam or the examination accomplished in 2009 indicated 
the presence of fissures, and no fissures are noted in the 
appellant's ongoing VA and SSA medical records.  In addition, 
there is no evidence of persistent bleeding as was discussed 
above.  Accordingly, the criteria for entitlement to a 20 
percent disability rating have not been met or approximated.

In short, the preponderance of the evidence is against 
finding that the appellant is entitled to a compensable 
evaluation under the applicable schedular criteria for any 
period of time that is covered by his claim.  

The Board has also considered whether the appellant is 
entitled to an extraschedular evaluation.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  According to the regulation, an extraschedular 
disability rating is warranted based upon a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether an appellant is entitled 
to an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a appellant's disability picture and that picture 
has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the appellant's disability picture requires the assignment of 
an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for hemorrhoids is 
inadequate.  A comparison between the level of severity and 
symptomatology of the appellant's condition with the 
established criteria found in the rating schedule shows that 
the rating criteria reasonably describes the appellant's 
disability level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the appellant's hemorrhoid 
disability is inadequate (which it manifestly is not), the 
appellant does not exhibit other related factors such as 
those provided by the regulation as "governing norms."  The 
record does not show that the appellant has required frequent 
hospitalizations for his condition.  Additionally, there is 
not shown to be evidence of marked interference with 
employment solely due to his hemorrhoids.  There is nothing 
in the record which suggests that the hemorrhoid disability 
markedly impacts his ability to perform his job.  Moreover, 
there is no evidence in the medical records of an exceptional 
or unusual clinical picture.  

In short, there is nothing in the record to indicate that 
there is impairment with employment over and above that which 
is contemplated in the assigned schedular rating.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board therefore has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) (2009) is not 
warranted.

The Board has considered whether the issue of a total 
disability rating for compensation based on individual 
unemployability is raised by the record but finds that it is 
not.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson 
v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a 
veteran submits evidence of a medical disability and makes a 
claim for the highest rating possible, and additionally 
submits evidence of unemployability, the "identify the 
benefit sought" requirement of 38 C.F.R. § 3.155(a) is met 
and the VA must consider total disability based on individual 
unemployability).  In this case, there is no indication that 
the appellant is unable to obtain or maintain employment 
solely as a result of his service-connected disability.  

III.  New and Material Evidence

As noted above, the matter of the appellant's entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for status post 
trans-scleral diode laser cycloablation secondary to 
galucomatocyclic of the left eye has been the subject of an 
adverse prior decision in September 2004.  As a preliminary 
matter, the Board must determine whether that decision is 
final.  

The appellant filed a notice of disagreement with respect to 
the decision and the RO then issued a statement of the case 
in May 2005.  The appellant responded with a substantive 
appeal that was received in December 2005.  He asserted that 
he was jailed/detained and had not received notices from VA.  
However, immediately prior to the issuance of the statement 
of the case, the Veteran submitted a statement in support of 
claim in which he reported that he was at the same address.  
There is no indication in the claims folder that he contacted 
VA and informed VA of a change in his address.  Accordingly, 
the RO mailed the statement of the case to the last known 
address of record.  The substantive appeal was untimely and 
the RO wrote to the appellant in July 2006 to let him know 
that the appeal period had expired and that new and material 
evidence was required to reopen the claim.  As the RO mailed 
the statement of the case to the correct address of record 
and a substantive appeal was not received within 60 days or 
within one year of the rating decision, the denial became 
final.  See 38 C.F.R. § 20.302(b).  

As a result, benefits for this disability may now be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. 
§ 3.156(a) (2009).  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims, 
hereinafter the Court, has clarified that, with respect to 
the issue of materiality, the newly presented evidence need 
not be probative of all the elements required to award the 
claims as in this case dealing with claims for service 
connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  
However, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Id.  Such evidence must 
tend to prove the merits of the claim as to each essential 
element that was a specified basis for that last final 
disallowance of the claim.  Id.

The record indicates that the appellant initially filed an 
§ 1151 claim in May 2004.  In that claim, the appellant 
asserted that he had lost the eyesight in his left eye after 
he had received "improper" care from the VAMC in Columbia.  
A review of the medical records indicated that the appellant 
had received treatment in January and February 2004 for a 
glaucomatocyclic crisis.  Laser surgery was performed but, 
unfortunately, the appellant lost his vision in the left eye 
secondary to ocular ischemic syndrome with secondary 
inflammation and uncontrollable intraocular pressure.  
Although the appellant claimed that he had received faulty 
treatment at the Columbia VAMC, he did not provide any 
supporting documents that would have buttressed his 
assertions.  It was subsequently determined that the 
appellant's left eye disability was not caused by VA 
treatment, or the lack thereof, but was instead denied 
because the disability worsened as a result of natural 
progress of an underlying condition.  The appellant was 
notified of this action but he did not timely perfect an 
appeal on this issue.  Hence, the September 2004 RO decision 
that denied the appellant's claim became final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2004); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

Since the issuance of that decision, the appellant has 
submitted written personal statements and other medical 
records.  He has also provided testimony before the 
undersigned Veterans Law Judge.  The medical records do show 
that the appellant has received treatment for his left eye 
condition.  Yet, the medical evidence does not suggest or 
insinuate that the left eye disability was caused by or due 
to improper care received by the appellant while a patient at 
the VAMC.  This same medical evidence does not corroborate 
the appellant's assertions that VA care resulted in his lost 
eyesight.  Moreover, the statements made by the appellant do 
not ascertain the previously unproven fact that the 
appellant's left eye disability was caused by the treatment 
he received in 2004 while a patient of the Columbia VAMC.  
With respect to the written statements and testimony given by 
the appellant, the information provided by the appellant 
basically repeats his previous contentions.

This evidence is new.  It was not of record prior to 
September 2004.  Nevertheless, it is not material because it 
does not substantiate a previously unestablished fact.  The 
medical evidence does not establish that the appellant's left 
eye disability was the result of treatment, or the lack 
thereof, given to the appellant while he was a patient of his 
local VAMC.  In essence, the only positive evidence is the 
appellant's assertions.  Notwithstanding their recent 
submission, these statements are essentially cumulative and 
have been previously seen and reviewed by the VA.  Hence, it 
is the conclusion of the Board that this evidence is not 
material because it does not relate to a previously 
unestablished fact necessary to substantiate the claim.

Accordingly, the Board concludes that the appellant has not 
submitted evidence that is new and material, and the claim 
for entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for status post trans-scleral diode laser cycloblation 
secondary to glaucomatocyclic of the left eye is not 
reopened.


ORDER

1.  New and material evidence has not been received 
sufficient to reopen the appellant's claim for entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for status post 
trans-scleral diode laser cycloblation secondary to 
glaucomatocyclic of the left eye, and as such, the claim is 
denied.

2.  Entitlement to service connection for hypertension is 
denied.

3.  Entitlement to service connection for type II diabetes 
mellitus, to include being due to or the result of exposure 
to chemical dioxins, is denied.

4.  Entitlement to service connection for a bilateral leg 
condition is denied.

5.  Entitlement to a compensable evaluation for hemorrhoids 
is denied.  


REMAND

The remaining issues on appeal are entitlement to service 
connection for the residuals of a right ankle sprain and a 
low back disability.  These two issues were originally 
classified as those involving the submission of new and 
material evidence.  In the Board's Decision/Remand of 
December 2007, the Board found that new and material evidence 
had been submitted sufficient to reopen the appellant's claim 
on both disabilities.  After the Board reopened the claim, 
the Board, in the Remand portion of the Decision/Remand, 
tasked the RO/AMC to readjudicate these two issues.  

A review of the claims folder indicates that, regrettably, 
additional development is required.  The VA has a duty to 
assist the appellant in the development of his or her claim.  
Such a duty includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  Here, there is evidence that the appellant may 
have suffered from some type of back pain and a right ankle 
sprain while in service, that he now has disabilities of the 
ankle and back, and that, per the appellant (Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009)), the current 
conditions are etiologically linked to service, to include by 
continuity of symptomatology.  

A further review of the claims folder indicates that a VA 
medical doctor or expert has not provided any comments on the 
assertions made by the appellant.  Based upon the evidentiary 
record in the instant case (or the lack thereof), and in 
light of the applicable provisions of the Veterans Claims 
Assistance Act of 2000, Miller v. West, 11 Vet. App. 345 
(1998), Gabrielson v. Brown, 7 Vet. App. 36 (1994), and, most 
specifically, Barr v. Nicholson, 21 Vet. App. 303 (2007), it 
is the Board's opinion that a VA opinion should be obtained 
and included in the claims folder prior to the Board issuing 
a determination on the merits of the appellant's claim.

Hence, to ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to his claim, in 
accordance with the VCAA, and to ensure full compliance with 
due process requirements, this case must be REMANDED to the 
RO/AMC for the further development of evidence.  Thus, the 
case is REMANDED to the AMC/RO for the following development:

1.  The RO/AMC should schedule the 
appellant for an orthopedic examination.  
The examiner should be provided with the 
appellant's claims folder and a copy of 
this Remand and should review the 
appellant's medical history and the 
statements made in conjunction with his 
claim for benefits involving the back and 
ankle.  Any tests and studies deemed 
necessary should be accomplished at this 
time.

The examiner should opine whether the 
appellant now suffers from any type of 
disability(ies) of the right ankle and 
lower back.  All findings should be 
reported in detail.  The examiner is 
asked to discuss the etiology of any 
found ankle and back disabilities and 
he/she should express an opinion, 
supported by adequate medical rationale, 
as to whether it is at least as likely as 
not (a probability of 50 percent or 
greater) that any found disorder is 
related to the appellant's military 
service.  A complete rationale should be 
provided for each opinion.

2.  Following completion of the 
foregoing, the RO/AMC must review the 
claims folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If the report 
does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

	3.  The RO/AMC should review the claims 
folder and ensure that the requested 
development has been completed to the 
extent possible.  Thereafter, it should 
readjudicate the claims.  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should 
be returned to the Board, if in order.  
The Board intimates no opinion as to the 
ultimate outcome of this case.  The 
appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


